DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 11-13, 16, 20, 21, and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Radke et al (US Pat. Pub. 2013/0039129; hereinafter referred to as Radke).
As per claim 1:
	Radke teaches a system comprising: 
a memory device (Fig. 5, 502) comprising 
a first memory region (Fig. 6, 604) to store first data (DATA0-9) at first addresses (BLOCK0-9), and 
a second memory region to store (Fig. 6, 606), on command (paragraph 52; Fig. 10, 1072), either second data at second addresses or error correction code 
As per claim 11:
	Radke teaches a memory device comprising: 
a plurality of memory regions comprising a first memory region (Fig. 6, 604) and a second memory region (Fig. 6, 606); 
an error correction code circuit configured to determine check bits (Fig. 6, ECC0-9) associated with first data (Fig. 6, DATA0-9) to be stored in the first memory region (Fig. 6, 604); and 
a control circuit (Fig. 10, 1070) configured to 
determine whether a signal command (Fig. 10, 1072; paragraph 51, control circuit facilitates memory configuration) is set to a first value or to a second value different from the first value (Fig. 5, 506 and paragraph 35: “The control circuitry might comprise a memory device (e.g., non-volatile memory) (not shown) in which memory array configuration data is stored”; memory configuration data is inherently at least two different values since there are at least two different configurations as shown in Figs. 6-9), 
deliver a second data to be stored in the second memory region in response to determining that the signal command is set to the first value (Fig. 9, DATA8-9; paragraphs 33 and 45), and 
deliver the check bits to be stored in the second memory region in response to determining that the signal command is set to the second value (Fig. 6, ECC0-9; paragraphs 33 and 45).

storing first data (Fig. 6, DATA0-9) at first addresses (Fig. 6, BLOCK0-9) of a first memory region of the memory device (Fig. 6, 604); 
in response to determining that a signal command (Fig. 10, 1072; paragraph 51, control circuit facilitates memory configuration) is set to a first value (Fig. 5, 506 and paragraph 35: “The control circuitry might comprise a memory device (e.g., non-volatile memory) (not shown) in which memory array configuration data is stored”; memory configuration data is inherently at least two different values since there are at least two different configurations as shown in Figs. 6-9), storing in a second memory region of the memory device (Fig. 6, 606), second data (Fig. 9, DATA8-9) at second addresses (Fig. 9, BLOCK10-11); and 
in response to determining that the signal command is set to a second value different from the first value (Fig. 5, 506 and paragraph 35: “The control circuitry might comprise a memory device (e.g., non-volatile memory) (not shown) in which memory array configuration data is stored”; memory configuration data is inherently at least two different values since there are at least two different configurations as shown in Figs. 6-9), storing error correction code check bits associated with the first data (Fig. 6, ECC0-9) at third addresses in the second memory region (Fig. 6, 606; paragraphs 33 and 45).
As per claims 5, 12, 20:

As per claims 9, 24:
	Radke teaches the system and method above, wherein the first memory region comprises a plurality of first memory zones (Fig. 6, BLOCKS0-9) each having the first memory size (paragraph 8; 2048 byte blocks).
As per claims 13, 21:	Radke teaches the memory device and method above, further comprising a processing circuit configured to determine addresses for the check bits (Fig. 5, 506 and paragraph 35: “The control circuitry might comprise a memory device (e.g., non-volatile .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 4, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke in view of Pawlowski (US Pat. 5,862,154).
As per claims 2, 4, 17, 18:	Radke teaches the system and method above.  Not explicitly disclosed is furthermore comprising processing circuit configured to determine the third addresses on the basis of the first addresses; or that the third addresses are truncated first addresses.  However, Pawlowski in an analogous art teaches determining addresses for ECC storage by truncating the two least significant bits of the data address (col. 3, lines 1-6).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to store the ECC data of Radke according to the teachings of Pawlowski.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Radke would have required storage at some particular address, and Pawlowski would have provided one possible solution for determining that address.

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke in view of Satoyama et al (US Pat. Pub. 2019/0050345; hereinafter referred to as Satoyama).
As per claims 10, 25:	Radke teaches the system and method above.  Not explicitly disclosed is wherein the memory device is a volatile memory device.  However, Satoyama in an 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a volatile memory for the memory of Radke.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it could have been used without changing the principle of operation of Radke and would have produced expected results.

Allowable Subject Matter
Claims 3, 7, 8, 14, 19, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fail to teach or fairly suggest each and every limitation as recited in claims 3 and 19, in addition to each and every limitation of the parent claim.  Similarly, the prior art of record fail to teach or fairly suggest each and every limitation as recited in claims 7, 14, and 22, in addition to each and every limitation of the parent claim.  Claims 8, 15, and 23 are dependent on the above claims and are allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.